Citation Nr: 0118946	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-15 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right upper extremity disability as 
a result of medical treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. S. C.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
April 1943.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of an August 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  A notice of disagreement 
was received in September 1998, a statement of the case was 
issued in October 1998, and a substantive appeal was received 
in January 1999.  The veteran was afforded a RO hearing in 
March 1999.  In an April 2000 decision, the Board found the 
veteran's claim to be well grounded and remanded the matter 
to the RO for additional development of the record.  The 
requested development having been completed to the extent 
possible, this matter has now been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was treated at a VA medical facility in 1993 
for implantation of a pacemaker device.  

3.  Insertion of an intravenous needle during the course of 
VA treatment in 1993 did not cause additional right upper 
extremity disability.

4.  Additional right upper extremity disability did not 
result from any aggravation of the veteran's existing right 
upper extremity disability suffered as a result of insertion 
of an intravenous needle during the course of VA treatment in 
1993.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right upper extremity 
disability as a result of VA medical treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports as well as VA clinical records and 
private medical statements.  Significantly, no additional 
pertinent evidence has been identified by the veteran or his 
representative as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable law and regulations which set 
forth the criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Additionally, the 
veteran was afforded a RO hearing in March 1999 pursuant to 
his request.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Factual Background

Relevant VA clinical records reveal that the veteran was 
treated in a VA medical facility in 1993 for implantation of 
a pacemaker device.  In July 1993, the veteran complained of 
numbness and difficulty straightening the fingers in his 
right hand.  It was noted that the symptoms had been present 
for two weeks, but there was no injury.  A nerve conduction 
report showed a mild right claw hand with some intrinsic 
wasting of the muscles of the hand and decreased adduction 
and abduction strength.  Decreased sensitivity to light and 
pin prick was also noted.  It was noted that the veteran was 
unable to tolerate electromyogram or nerve conduction testing 
at that time.  

In August 1993, the veteran complained of weakness and 
numbness in his right hand.  Examination revealed an 
inability to fully extend the fingers of the right hand, with 
decreased sensation, positive extensor atrophy and decreased 
grip strength.  An October 1993 consultation report notes 
that the veteran reported his problems started when he had an 
intravenous (IV) infiltration in his right hand during a June 
1993 hospitalization.  Physical examination revealed an 
impression of probable right ulnar neuropathy most likely at 
the elbow.  A December 1993 clinical record reflects the 
veteran was unable to tolerate nerve conduction testing.  It 
was also noted that the veteran had been given an elbow pad 
for possible ulnar neuropathy.  The veteran reported that he 
had increased strength and decreased numbness.  Physical 
examination at that time showed a right claw hand, decreased 
strength and sensation, and a positive Tinel sign at the 
right elbow.

Clinical records dated in June 1995 reflect the veteran was 
wearing a right hand brace.  Grip strength was noted as 4/5.  
He also complained of his right hand going to sleep at times 
in June 1995.  An August 1995 VA clinical record notes 
diagnoses of chronic numbness of the right hand, dilated 
cardiomyopathy, degenerative joint disease of the right knee, 
and status post pacemaker.  It was also noted that the 
veteran was unable to bathe or dress by himself.  Weakness in 
the right hand was again noted in a September 1995 clinical 
record.  An October 1995 occupational therapy note indicates 
that the veteran's right hand and arm were severely limited 
by a brachial plexus injury with very limited active range of 
motion and non-functional grip and pinch strength.  A 
separate VA clinical record dated in October 1995 noted 
muscle atrophy of the right hand.  The veteran was also 
diagnosed with a brachial plexus injury in a December 1995 VA 
clinical record.  

A private medical statement dated in March 1996 indicates 
multiple ailments, including right arm traumatic neuropathy 
with severe muscular atrophy of the right hand.  A VA 
physician statement dated in November 1996 notes that the 
veteran had a recent right hand fracture earlier that year, 
very limited use of the right upper extremity, and weakness 
of the right lower extremity.  A December 1997 VA physician 
statement notes multiple ailments, including right arm 
traumatic neuropathy with atrophy.  

At his March 1999 RO hearing, the veteran testified that 
while hospitalized at a VA facility, a nurse trainee put an 
IV needle into his right arm.  He stated that it started 
stinging and swelling.  He testified that another nurse later 
removed the needle.  The veteran also testified that his arm 
and fingers were tingling the next morning and he could just 
barely move them.  He reported that electrical treatment was 
attempted but he could not bear it.  He also reported being 
treated with a hand brace.  

Upon VA peripheral nerve examination dated in November 2000, 
the examiner noted the veteran's history of his right 
arm/hand injury.  The veteran presently complained of some 
slight swelling in his fingers, but no marked edema.  The 
examiner noted the veteran's claims folder was available for 
review.  Neurological examination revealed prominent wasting 
of the first dorsal interosseus, thenar and hypothenar 
eminencies in the right hand, and moderate wasting of the 
first dorsal interosseus in the left hand.  There was also 
mild atrophy of the left hypothenar eminence in the left hand 
and some wasting in the right brachial radialis muscle and 
mild wasting in the right biceps and triceps.  There was also 
some mild to moderate wasting of the deltoid muscle on the 
right side versus the left side.  Decreased muscle strength 
was noted in the right upper extremity.  Distribution of 
pinprick loss in the right upper extremity was in a glove-
like distribution with positive recruitment going proximally 
from distally.  Relevant diagnoses of cervical spondylosis 
with evidence on neurological examination for multiple 
cervical radiculopathy in the right upper extremity; history 
of right ulnar nerve entrapment, probably in the cubital 
tunnel; and peripheral neuropathy were noted.  

The examiner noted that it appeared that the veteran had 
evidence in 1993 of right ulnar nerve entrapment 
symptomatology.  He opined that most likely, from the 
examinations, the entrapment was at the elbow rather than the 
wrist.  The examiner further opined that the infiltration of 
the intravenous in June 1993 was not the cause of the 
veteran's symptomatology.  He noted that the swelling that 
was caused by the infiltration probably transiently increased 
the symptomatology of tingling and numbness of the fingers.  
However, previous to that was the main cause for the 
veteran's progressive disability of the right upper 
extremity, what appeared to be a multiple cervical 
radiculopathic condition, related to foraminal narrowing at 
multiple levels due to cervical spondylosis.  The examiner 
noted that the examination did not have the characteristics 
of a brachial plexus injury, nor was there any evidence for 
reflex sympathetic dystrophy.  It was also noted that the 
veteran's condition appeared to have been progressive for 
many years.  

Upon VA joint examination dated in November 2000, the 
examiner noted that the veteran's claims folder had been 
reviewed as well as his medical records from the VA file 
room.  The examiner noted that the veteran was wearing a soft 
splint on his right wrist.  He had no active range of motion 
in his hand; however passive motion was accomplished with 
pain.  The examiner noted there was no grip strength 
whatsoever in the right hand.  The right hand was slightly 
cooler to touch than the left hand.  Sensory loss involving 
the right hand and wrist was also noted.  Radiological 
examination of the wrists showed "chondrocalcinosis of the 
triangular fibrocartilage complex and severe bilateral first 
carpometacarpal joint."  A diagnosis of functional loss of 
use of the right hand, dominant hand, claimed as secondary to 
IV infiltration incident in 1993, was noted.  The examiner 
noted that the findings did not support a diagnosis of 
brachial plexus injury.  The examiner opined that the 
infiltration of an IV line into an extremity would be very 
unlikely to produce permanent disability as the IV fluids 
extravasated into the soft tissues around the vein would be 
absorbed rather quickly.  He noted that the only mechanism by 
which permanent injury could have occurred would have been 
through damage to a peripheral nerve secondary to the IV 
insertion, and the results from such an injury would have 
been virtually immediate.  

The examiner noted that the veteran's injury appeared to have 
"evolved" over the past 6-7 years and this pattern of 
development suggested a peripheral nerve entrapment 
phenomenon, such as might occur with an elbow injury or 
secondary to degenerative skeletal changes.  The examiner 
also noted the veteran had extensive degenerative changes in 
his lumbar spine, shoulders and right elbow.  He stated it 
was safe to extrapolate that the cervical spine was also 
severely degenerated.  The examiner opined that it was more 
likely than not that the veteran's right hand disability was 
caused by his degenerative joint disease involving the 
cervical spine and/or right elbow.  

Analysis

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or aggravation of an existing disease injury suffered 
as a result of training, hospitalization, examination, or 
medical or surgical treatment, compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  See 
38 C.F.R. § 3.358(a).  

In determining whether the additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, examination, or medical or surgical 
treatment, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, examination, or medical or 
surgical treatment.  Third, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. 
§ 3.358(b).

A review of the record reflects that the veteran initiated 
his claim for benefits pursuant to 38 U.S.C.A. § 1151 in 
January 1997, as documented in a claim for injury submitted 
to VA Regional Counsel and a January 1997 report of contact.  
Subsequent RO letters dated in February and March 1997 
referenced the veteran's claim pursuant to 38 U.S.C.A. § 1151 
and requested additional information.  A May 1997 letter 
notes that the requested information must be received by 
March 11, 1998 for continued processing of the veteran's 
claim.  In December 1997, the veteran submitted the requested 
information in regard to his claim for benefits pursuant to 
38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 underwent a significant 
revision effective October 1, 1997, which included a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
his claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOCGPREC No. 40-97 (December 31, 
1997).

Following a review of the evidence of record, the Board is 
compelled to conclude that entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for disability of the 
right upper extremity as a result of VA medical treatment is 
not warranted.  The medical evidence does indicate 
symptomatology indicative of a right ulnar nerve entrapment 
in 1993.  However, two VA examiners have opined that the 
veteran's right upper extremity disability is not related to 
IV infiltration in June 1993, but rather to a cervical 
radiculopathic condition.  Both examiners also found that 
examination of the veteran did not establish a brachial 
plexus injury. The examiners also consistently noted that the 
veteran's condition appeared to have been progressive for 
many years and was suggestive of a peripheral nerve 
entrapment phenomenon.  

The record is silent for any evidence other than the 
testimony of the veteran to indicate that his right upper 
extremity disability was caused by IV infiltration while 
hospitalized at a VA medical facility.  However, as a 
layperson, the veteran does not possess the medical 
competence to discern whether his right upper extremity 
disability was incurred or aggravated as a result of VA 
medical treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the present case, the medical opinions 
of record clearly attribute the veteran's right upper 
extremity disability to cervical radiculopathy and expressly 
state that it was not caused by or due to IV infiltration.  
The clear preponderance of the evidence is therefore against 
entitlement to compensation for a right upper extremity 
disability pursuant to 38 U.S.C.A. § 1151.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

